Citation Nr: 1503117	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  13-27 221	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep apnea syndrome also claimed as sleep disorder.

2.  Entitlement to service connection for acute venus embolism, thrombosis of the right lower extremity.  

3.  Entitlement to service connection for acute venus embolism, thrombosis of the left lower extremity.

4.  Entitlement to service connection for Barrett's esophagus.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for traumatic brain injury (TBI).

7.  Entitlement to service connection for arteriovenous fistula.

8.  Entitlement to service connection for hypothyroidism.

9.  Entitlement to service connection for antiphosphoipid syndrome.

10.  Entitlement to a disability rating in excess of 30 percent for service-connected anxiety disorder not otherwise specified prior to February 19, 2010, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from June 30, 1992 to October 16, 1992; September 12, 2002 to February 8, 2003; and February 14, 2003 to August 12, 2003.

This matter on appeal before the Board of Veterans Appeals (Board) arises from 
rating decisions of the Department of Veterans fairs VA Regional Office (RO) in Guaynabo, Puerto Rico.  Jurisdiction currently resides at the RO in San Juan, Puerto Rico.

The Board notes that evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration.
The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

In December 2014, the Board received a Social Security Administration database record that revealed the Veteran died in November 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.




		
Bethany L. Buck
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


